DISMISS; and Opinion Filed May 29, 2013.




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00557-CV

                        CITY OF MCKINNEY, TEXAS, Appellant
                                        V.
                        OH SKYLINE/380, L.P., ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-02046-2011

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Murphy, and Lewis
                                     Opinion Per Curiam
       The Court has before it appellant’s May 13, 2013 motion to dismiss appeal. We GRANT

the motion and DISMISS this appeal. TEX. R. APP. P. 42.1(a)(1).

                                                                        PER CURIAM




130557F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF MCKINNEY, TEXAS, Appellant                   On Appeal from the 199th Judicial District
                                                     Court, Collin County, Texas
No. 05-13-00557-CV        V.                         Trial Court Cause No. 199-02046-2011.
                                                     Opinion delivered per curiam. Justices
OH SKYLINE/380, L.P., ET AL., Appellees              FitzGerald, Murphy and Lewis sitting for the
                                                     Court.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellees OH SKYLINE/380, L.P., ET AL. recover their costs of
this appeal from appellant CITY OF MCKINNEY, TEXAS.


Judgment entered this 29th day of May, 2013.




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE




                                               –2–